Citation Nr: 1046390	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-26 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1975.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied the benefit sought on appeal.

In a November 2010 informal hearing presentation, the Veteran's 
representative asserted that the record raised an inferred claim 
of entitlement to service connection for bilateral hearing loss, 
to include as due to aggravation.  The representative asked the 
Board to refer the claim to the RO for initial development and 
adjudication.  

The issue of entitlement to service connection for 
bilateral hearing loss, to include as due to aggravation, 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent clinical and lay evidence of record shows that it 
is at least as likely as not that the Veteran's tinnitus is 
related to noise exposure during his active service.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran contends that he incurred tinnitus 
during active duty.  He asserts that he was exposed to acoustic 
trauma while in the Marine Corps during rifle and small arms 
training.  The Veteran is competent to testify as to such noise 
exposure and there is no reason to doubt his credibility.  

The Veteran's service treatment records do not include a 
separation report of medical history.  

The report of a May 2006 VA audio examination provides that the 
examiner reviewed the Veteran's claims file and medical records, 
and sets forth the relevant medical history.  The Veteran 
reported inservice noise exposure from artillery, heavy 
equipment, weapons, diesel engines and power tools.  He did not 
use ear protection.  He also reported post-service noise 
exposure, with noise protection used at work.  He reported that 
his tinnitus began years ago.  

The examiner stated that it was as likely as not that the 
Veteran's tinnitus was related to his sensorineural hearing loss 
and noise exposure history.  The examiner stated that it was not 
as likely as not that the Veteran's hearing loss was caused by 
his military service.  

Based on a thorough review of the record, the Board finds that it 
is at least as likely as not that the Veteran's current tinnitus 
is related to his inservice noise exposure.  

In so finding, the Board observes that the VA examiner identified 
noise exposure as a cause of the Veteran's tinnitus.  The 
evidence shows that it is at least as likely as not that the 
Veteran's tinnitus was caused by his inservice noise exposure.  

In this regard, the Veteran's own lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In addition, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran implicitly relates that his tinnitus 
began during or shortly after noise exposure during active duty.  
There is no contemporaneous medical evidence rendering this 
testimony non-credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Similarly, there is no competent 
medical evidence that the Veteran's tinnitus is due instead to 
his post-service noise exposure.  

Based on the foregoing, service connection for tinnitus is 
warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


